                      UNITED STATES DISTRICT COURT
                          DISTRICT OF MONTANA
                           MISSOULA DIVISION


                                             Case No. 6:18-PO-5057-JCL
 UNITED STATES OF AMERICA,
                                             VIOLATION: FAJE0036, FBDW00AP
                    Plaintiff,
                                             DISPOSITION CODE: PE
 vs.
                                             ORDER ACCEPTING
 TIMOTHY A. CURRIER,                         PLEA LETTER and
                                             VACATING BENCH TRIAL
                    Defendant.


       Plaintiff’s counsel, Tom Bartleson, Assistant U.S. Attorney, submitted a

letter to the Court dated October 4, 2018, advising Plaintiff has reached an

agreement with Defendant. An agreement has been made that Defendant is to pay

$330.00 by November 15, 2018, to fully satisfy the obligation for citation

FBDW00AP. Upon full payment of the forfeiture amount above, the United States

will ask the Court to rescind the warrant for Violation No. FAJE0036 and dismiss

Violation No. FAJE0036.

       IT IS HEREBY ORDERED that Defendant may forfeit collateral in the

amount of $330.00 on Violation No. FBDW00AP by November 15, 2018. The

warrant for Violation No. FAJE0036 is QUASHED and DISMISSED.
   The bench trial scheduled for November 14, 2018 at 3:00 p.m. is

VACATED.

   DATED this 8th day of November, 2018.


                                  ____________________________________
                                  JEREMIAH C. LYNCH
                                  United States Magistrate Judge
